RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 21a0268p.06

                   UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



                                                             ┐
 ANAS ELHADY,
                                                             │
                                     Plaintiff-Appellee,     │
                                                              >        No. 20-1339
        v.                                                   │
                                                             │
 UNIDENTIFIED CBP AGENTS, et al.,                            │
                                            Defendants,      │
                                                             │
 BLAKE BRADLEY,
                                                             │
                                Defendant-Appellant.         │
                                                             ┘

  Appeal from the United States District Court for the Eastern District of Michigan at Detroit.
                  No. 2:17-cv-12969—Mark A. Goldsmith, District Judge.

                                    Argued: October 21, 2021

                            Decided and Filed: November 19, 2021

                 Before: ROGERS, GRIFFIN, and THAPAR, Circuit Judges.
                                 _________________

                                            COUNSEL

ARGUED: Casen B. Ross, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellant. Justin Sadowsky, CAIR LEGAL DEFENSE FUND, Washington, D.C., for
Appellee. ON BRIEF: Casen B. Ross, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellant. Justin Sadowsky, Lena Masri, Gadeir I. Abbas, CAIR LEGAL
DEFENSE FUND, Washington, D.C., for Appellee.

         THAPAR, J., delivered the opinion of the court in which GRIFFIN, J., joined. ROGERS,
J. (pp. 11–14), delivered a separate dissenting opinion.
 No. 20-1339                   Elhady v. Unidentified CBP Agents, et al.                                   Page 2


                                             _________________

                                                   OPINION
                                             _________________

         THAPAR, Circuit Judge. In a lawsuit against federal officers, the first question a court
should ask is whether a cause of action exists. The district court thought it did. We disagree and
reverse.

                                                         I.

         Anas Elhady, a United States citizen living in Michigan, drove to Canada to visit friends
for the night. But on his return, border-patrol agents stopped him at the border and detained him
for questioning.1 During his detention, the officers took Elhady’s jacket and shoes, leaving him
wearing only his shirt, pants, undergarments, and socks. Elhady complained to the officers that
the cell was cold, asking them to either return his jacket and shoes or provide a blanket. But he
claims his requests went unanswered.

         According to Elhady, the cell “got colder and colder,” and he began shivering
uncontrollably. R. 96-1, Pg. ID 1715–16. He says he yelled to the officers that he was freezing
and needed to go to the hospital, but they told him not to worry, “you’ll be out soon.” Id. at
1716. Elhady thought the officers were intentionally ignoring his requests. After about four
hours, the officers told him he could leave. But he told them he felt too ill to drive and needed to
go to the hospital. So the officers called him an ambulance.

         In the ambulance, the EMT noted that Elhady was alert, aware of his surroundings, and
received the highest score on a test that measured his level of consciousness. The EMT also
noted that Elhady had delayed capillary refill, which is consistent with exposure to the cold. But
by the time he reached the hospital, his temperature was 96.08 degrees—which is barely below


         1
          Elhady says that he was detained because he was on the “federal terrorist watchlist.” R. 122, Pg. ID 4665.
The defendants neither confirmed nor denied this allegation, and the district court noted that Elhady’s status on the
watchlist was irrelevant for summary judgment. That is so because “searches of people and their property at the
borders are per se reasonable, meaning that they typically do not require a warrant, probable cause, or even
reasonable suspicion.” United States v. Stewart, 729 F.3d 517, 524 (6th Cir. 2013) (citing United States v. Flores-
Montano, 541 U.S. 149, 152–53 (2004)).
 No. 20-1339              Elhady v. Unidentified CBP Agents, et al.                       Page 3


the normal range. So the treating physician gave him a blanket and let him rest. When Elhady
woke up, the doctor told him he was “good to go.” Id. at 1725.

       Elhady later sued several border-patrol officers, including Blake Bradley, the lead officer
assigned to his case. Elhady argues that the officers detained him under conditions that violated
his Fifth Amendment due-process rights. And he seeks monetary damages under Bivens v. Six
Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

       The defendants filed a motion to dismiss. Among other arguments, they suggested that
applying Bivens to these circumstances would constitute an unwarranted extension of the
doctrine. The district court disagreed. It found that though the case presented a new Bivens
context, extending Bivens to provide an implied cause of action here was nevertheless
appropriate.

       The district court later granted summary judgment for all defendants except Officer
Bradley. In Bradley’s case, the district court found enough evidence to show he had violated
Elhady’s right to be “free from exposure to severe weather and temperatures.” R. 122, Pg. ID
4691–92. And because the court also found that this right was clearly established, it held that
qualified immunity did not protect Bradley.

       Bradley appeals the denial of qualified immunity. Because the parties’ briefs did not
address the district court’s decision to extend Bivens, we asked for supplemental briefing on this
question.

                                               II.

       The Supreme Court has recognized an implied cause of action to recover damages from
federal officers who violate constitutional rights in only three narrow circumstances. See Bivens,
403 U.S. 388 (Fourth Amendment search-and-seizure violation by federal narcotics agents);
Davis v. Passman, 442 U.S. 228 (1979) (Fifth Amendment employment-discrimination violation
by a United States congressman); Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment
inadequate-medical-care violation by prison officials). But as the Court recently reminded us,
these cases rest on an outdated conception of our judicial role. Hernandez v. Mesa (Hernandez
 No. 20-1339                Elhady v. Unidentified CBP Agents, et al.                       Page 4


II), 140 S. Ct. 735, 741 (2020); Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017). They were
handed down at a time when the Court routinely assumed that it was the judge’s job to infer a
cause of action whenever a substantive provision may have been violated, even if the text didn’t
offer one. Hernandez II, 140 S. Ct. at 741. Since 1980, however, the Supreme Court has
“consistently refused to extend Bivens liability to any new context or new category of
defendants.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001); see also Callahan v. Fed.
Bureau of Prisons, 965 F.3d 520, 523 (6th Cir. 2020). And that’s not for want of opportunity.
Indeed, the Court has reviewed the question on ten separate occasions. Hernandez II, 140 S. Ct.
at 743 (collecting cases). Now the Court urges caution before we expand Bivens’s reach.
Malesko, 534 U.S. at 74.

          Why? Because judges interpret laws. We do not make them. See Wayman v. Southard,
23 U.S. (10 Wheat.) 1, 46 (1825) (Marshall, C.J.) (“The difference between the departments
undoubtedly is, that the legislature makes, the executive executes, and the judiciary construes the
law.”).    It is Congress’s job to decide when to provide a cause of action against federal
employees. After all, that’s a quintessentially legislative choice. The decision to bless a cause of
action invariably involves “a host of considerations that must be weighed and appraised,”
including an “assessment of its impact on governmental operations systemwide.” Abbasi, 137 S.
Ct. at 1857–58 (citation omitted). That is not the sort of problem the judiciary is equipped to
solve. Article III gives judges life tenure and salary protections. But one thing our commission
does not award us is the license—or the competence—to tackle such a thorny task. That
enterprise is better left “to those who write the laws rather than those who interpret them.” Id. at
1857 (cleaned up).

          To ensure respect for these foundational principles, the Supreme Court devised a two-part
inquiry to determine when we should engage in the “disfavored judicial activity” of recognizing
a new Bivens action. See id. And under this exacting test, the answer will almost always be
never.

          First, we ask whether the claim arises in a new Bivens context. And our “understanding
of a ‘new context’ is broad.” Hernandez II, 140 S. Ct. at 743. The context is new if it differs in
virtually any way from the Bivens trilogy. Abbasi, 137 S. Ct. at 1859.
 No. 20-1339                    Elhady v. Unidentified CBP Agents, et al.                                    Page 5


         If the context does differ, we move to the second question: whether any special factors
counsel against extending a cause of action. Id. at 1860. The Supreme Court has “not attempted
to create an exhaustive list of factors,” but it has explained that the separation of powers should
be a guiding light. Hernandez II, 140 S. Ct. at 743 (cleaned up) (quoting Abbasi, 137 S. Ct. at
1857). For that reason, the Court has told us that we must not create a cause of action if there’s
“a single sound reason” to leave that choice to Congress. Nestlé USA, Inc. v. Doe, 141 S. Ct.
1931, 1937 (2021). That’s because we’re not well-suited to decide when the costs and benefits
weigh in favor of (or against) allowing damages claims. Cf. Abbasi, 137 S. Ct. at 1857–58. And
trying to make those decisions would disrespect our limited role under the Constitution’s
separation of powers, even if we think it would be good policy to do so. Hernandez II, 140 S.
Ct. at 731.

         The district court found that Bivens extends to Elhady’s claims. And Elhady suggests
that we shouldn’t review that decision. So before analyzing the Bivens question itself, we
consider whether it is proper for us to do so.

                                                          A.

         Elhady gives two reasons why we shouldn’t review the Bivens question at this time.

         First, he contends that we lack jurisdiction to consider the availability of a Bivens cause
of action on an interlocutory appeal of qualified immunity. But as the Court has explained,
appellate courts have jurisdiction over the Bivens issue on interlocutory appeal because the
question is “directly implicated by the defense of qualified immunity.” Wilkie v. Robbins,
551 U.S. 537, 549 n.4 (2007) (citation omitted); cf. Koubriti v. Convertino, 593 F.3d 459, 466
(6th Cir. 2010).

         Second, Elhady argues that Bradley forfeited the issue because he did not challenge the
district court’s finding on appeal.2 Not so. A cause of action’s availability under Bivens is an
“antecedent” question that we can address even if it was not raised below. Hernandez v. Mesa

         2
           Elhady describes Bradley’s failure to raise the issue as waiver. But we have previously clarified that
waiver is “affirmative and intentional,” whereas forfeiture is “a more passive ‘failure to make the timely assertion of
a right.’” Berkshire v. Dahl, 928 F.3d 520, 530 (6th Cir. 2019) (quoting United States v. Olano, 570 U.S. 725, 733
(1993)). So forfeiture is the proper term here.
 No. 20-1339               Elhady v. Unidentified CBP Agents, et al.                      Page 6


(Hernandez I), 137 S. Ct. 2003, 2006–07 (2017) (per curiam). Indeed, the Supreme Court has
already paved this particular path. See, e.g., Carlson, 446 U.S. at 17 n.2; see also Adrian
Vermeule, Saving Constructions, 15 Geo. L.J. 1945, 1948–49 & n.20 (1997) (citing several cases
where the Supreme Court decided the matter on “an antecedent statutory issue, even one waived
by the parties, if its resolution could preclude a constitutional claim”). So we may address the
question. But should we?

       In short, yes. In Hernandez v. Mesa (Hernandez I), the Court advised lower courts in our
position—that is, reviewing an interlocutory appeal of qualified immunity—to first consider the
Bivens question. See 137 S. Ct. at 2007–08. There, the Fifth Circuit resolved the case based on
qualified immunity’s clearly established prong. See Hernandez v. United States, 785 F.3d 117,
120–21 (5th Cir. 2015) (en banc). The Supreme Court disagreed with that approach. The Court
explained that, while it had assumed a cause of action in prior cases, it is often imprudent to do
so. Hernandez I, 137 S. Ct. at 2007. So the Court vacated the Fifth Circuit’s judgment and
remanded for it to address whether Bivens provided a cause of action. Id. at 2008.

       Prudence demands we follow suit here. To bypass the Bivens question would “allow new
causes of action to spring into existence merely through the dereliction of a party.” Bistrian v.
Levi, 912 F.3d 79, 88 (3d Cir. 2018). It would also risk “needless expenditure” of time and
money in cases like this one, where Supreme Court precedent can easily resolve Bivens’s
applicability. See id. at 89 (citing Carlson, 446 U.S. at 17 n.2). Why analyze qualified immunity
when it is an utterly unnecessary exercise?

       Constitutional structure points the same way. Plaintiffs like Elhady often have no cause
of action unless we extend Bivens. And if there is no cause of action, courts should stop there.
After all, Article III bars federal courts from giving “opinions advising what the law would be
upon a hypothetical state of facts.” Chafin v. Chafin, 568 U.S. 165, 172 (2013); see Angulo v.
Brown, 978 F.3d 942, 953–54 (5th Cir. 2020) (Oldham, J., concurring in part). Any qualified-
immunity conclusion here is hypothetical if Elhady can’t sue.

       The risk of issuing an advisory opinion is compounded in this context because addressing
qualified immunity involves answering a constitutional question.         And the constitutional-
 No. 20-1339               Elhady v. Unidentified CBP Agents, et al.                        Page 7


avoidance doctrine directs federal courts to sidestep constitutional questions whenever “there is
some other ground upon which to dispose of the case.” Escambia County v. McMillan, 466 U.S.
48, 51 (1984) (per curiam); Angulo, 978 F.3d at 954 (Oldham, J., concurring in part); see also
Torres v. Precision Indus., Inc., 938 F.3d 752, 754–55 (6th Cir. 2019). Perhaps for this reason,
other circuits to review forfeiture in this context have come to the same result. See, e.g., Oliva v.
Nivar, 973 F.3d 438, 444 (5th Cir. 2020); Bistrian, 912 F.3d at 88–89. Thus, we begin by
focusing on the Bivens question.

                                                 B.

       The district court determined that Bivens should extend here. To be fair, it made that
determination before Hernandez II, 140 S. Ct. 735. That case involved a border-patrol agent
who shot across the border and killed a fifteen-year-old boy. His parents sued, claiming that the
agent violated the Fourth and Fifth Amendments. Id. at 740, 743. The case first reached the
Supreme Court on a qualified-immunity appeal. As explained above, the Court remanded for the
Fifth Circuit to decide whether Bivens extended to these facts. The lower court held it didn’t.
Hernandez v. Mesa, 885 F.3d 811, 823 (5th Cir. 2018) (en banc). And the Supreme Court
granted certiorari once more to review that decision. Hernandez v. Mesa, 139 S. Ct. 2636 (2019)
(mem.).

       The Court started with the first part of the Bivens framework. It explained that a case
may present a new context even if the claim involves one of the constitutional provisions from
the original trilogy. Hernandez II, 140 S. Ct. at 743. So even though Hernandez II involved the
same provisions as in Bivens and Davis—the Fourth and Fifth Amendments respectively—the
plaintiffs were not guaranteed a cause of action.

       Instead, the Court dug deeper, comparing the facts of Hernandez to those cases: Bivens,
which involved an arrest carried out in New York City, and Davis, which involved sex-
discrimination allegations on Capitol Hill. Id. at 743–44. The Court concluded, “There is a
world of difference between those claims and petitioners’ cross-border shooting, where ‘the risk
of disruptive intrusion by the Judiciary into the functioning of other branches’ is significant.” Id.
 No. 20-1339                  Elhady v. Unidentified CBP Agents, et al.                               Page 8


at 744 (quoting Abbasi, 137 S. Ct. at 1860). In this way, the Court made clear that border-related
disputes always present a new Bivens context.

        The Court next considered special factors warning against Bivens’s extension.                       Of
paramount concern was national security. Id. at 746–47. Describing the “daunting task” of
preventing the illegal entry of dangerous people and goods, the Court recognized that what
federal agents do at the border “has a clear and strong connection to national security.” Id. at
746. For border-patrol officers respond to “terrorists, drug smugglers and traffickers, human
smugglers and traffickers, and other persons who may undermine the security of the United
States.” Id. (quoting 6 U.S.C. § 211(c)(5)). In contemplating questions of national security, the
Court noted that such decisions are typically the province of Congress and the President. Id.
And for good reason. Foreign-policy and national-security decisions are “delicate, complex, and
involve large elements of prophecy for which the Judiciary has neither aptitude, facilities, nor
responsibility.” Id. at 749 (cleaned up).

        With these considerations in mind, the Court declined to find an implied cause of action.
When considering whether to extend Bivens, the Court explained that “the most important
question” is whether courts should make that call. Id. at 750. The correct answer will almost
always be no. Id. That was “undoubtedly the answer” in Hernandez II. Id.

        And that is undoubtedly the answer here.              First, Elhady’s claims occurred in what
Hernandez II recognized as a “markedly new” Bivens context: the border. Id. at 739. That
context is new regardless of what constitutional claim is at issue. See id. at 743–44. Indeed, the
district court recognized—even before Hernandez II came down—that claims against border-
patrol agents constitute a new Bivens context.3

        And second, Hernandez II made clear that national security will always be a special
factor counseling against extending Bivens to the border context. Id. at 747 (“Since regulating
conduct of agents at the border unquestionably has national security implications, the risk of


        3
         The district court determined that the context was also new because “the Supreme Court has never
acknowledged a Bivens claim for the Fifth Amendment right to be free from non-punitive claims of abuse.” R. 46,
Pg. ID 684.
 No. 20-1339                Elhady v. Unidentified CBP Agents, et al.                      Page 9


undermining border security provides reason to hesitate before extending Bivens into this
field.”). That is true regardless of whether the plaintiff is a United States citizen.

       The district court, however, believed that the defendants had “offered no plausible
explanation why intentionally placing a detainee in a freezing-cold holding cell protects national
security.” R. 46, Pg. ID 688. But as the Supreme Court instructed in Hernandez II, “[t]he
question is not whether national security requires such conduct—of course, it does not—but
whether the Judiciary should alter the framework established by the political branches for
addressing cases . . . at the border.” 140 S. Ct. at 746. The Court made its answer to that
question clear: It should not.

       Nor does it matter that this case is not a carbon copy of Hernandez II. Hernandez II
involved a cross-border shooting whereas this case concerns conditions of confinement in a
stateside facility; Hernandez II involved a Mexican citizen whereas this case involves a United
States citizen. Such differences are of no moment. What matters is that both cases involve
claims against border-patrol officers serving in their capacity as agents protecting the border. In
this context, the Supreme Court has spoken: Bivens is unavailable. See id. at 747.

       Moreover, we are in good company here. Every other circuit (except the Ninth) faced
with an invitation to expand Bivens to the border/immigration context has held firm. In a suit
brought by a United States citizen against immigration officials for alleged Fourth Amendment
violations, the Fourth Circuit refused to extend Bivens. Tun-Cos v. Perrotte, 922 F.3d 514, 528
(4th Cir. 2019), cert. denied, 140 S. Ct. 2565 (2020). The Fourth Circuit reiterated that the
Supreme Court has “expressed open hostility to expanding Bivens liability,” especially in the
immigration context. Id. at 521 (citing Abbasi, 137 S. Ct. at 1856). The Fifth Circuit also
refused to extend Bivens’s reach to cover border-patrol agents after noting that Congress had
already provided plaintiffs with an alternative scheme of administrative and remedial procedures
under the Immigration and Nationality Act. Maria S. v. Garza, 912 F.3d 778, 784 (5th Cir.),
cert. denied, 140 S. Ct. 81 (2019). And the Eleventh Circuit refused to infer a cause of action
against immigration agents in the Fourth Amendment context for similar reasons. Alvarez v.
U.S. Immigr. & Customs Enf’t, 818 F.3d 1194, 1206 (11th Cir. 2016).
 No. 20-1339              Elhady v. Unidentified CBP Agents, et al.                        Page 10


       Recently, the Ninth Circuit parted company with these circuits over three thoughtful
dissentals (signed by twelve judges). Boule v. Egbert, 998 F.3d 370 (9th Cir. 2021). But that
opinion is no longer on the books because the Supreme Court has since granted certiorari.
Egbert v. Boule, No. 21-147, --- S. Ct. ---, 2021 WL 5148065 (Nov. 5, 2021) (mem.).

       In short, when it comes to the border, the Bivens issue is not difficult—it does not apply.
And district courts would be wise to start and end there.

                                          *       *    *

       We reverse and remand for the district court to enter final judgment for Bradley.
 No. 20-1339              Elhady v. Unidentified CBP Agents, et al.                     Page 11


                                      _________________

                                           DISSENT
                                      _________________

       ROGERS, Circuit Judge, dissenting. By choosing not to raise the issue on appeal,
defendant Bradley, represented by the Department of Justice, forfeited his argument that Elhady
does not have a cause of action under Bivens. As a general rule, we do not reach forfeited
arguments. That rule should apply especially in cases such as this one, which involves a difficult
question about the reach of Bivens that the Government repeatedly declined to ask us to address.

       Bradley’s Government-provided counsel explicitly decided not to raise on this appeal the
argument that there is no Bivens cause of action. “It is well settled that an argument not raised
on direct appeal is forfeited.” United States v. Fleischer, 971 F.3d 559, 569 (6th Cir. 2020)
(quoting Jones v. United States, 178 F.3d 790, 796 (6th Cir. 1999)); see also Stewart v. IHT Ins.
Agency Grp., LLC, 990 F.3d 455, 457 (6th Cir. 2021). The defendants raised the Bivens issue in
their motion to dismiss in the district court. In Bradley’s brief on appeal, however, Government-
provided counsel mentioned the district court’s rejection of its Bivens argument and then
declined to reassert that argument. Bradley’s counsel instead assumed that there was a cause of
action and proceeded to argue on the merits that Bradley was entitled to qualified immunity.

       We have addressed forfeited arguments in some “exceptional cases . . . or when the rule
[of not reaching them] would produce a plain miscarriage of justice,” but that is not the case
here. See Johnson v. Ford Motor Co., 13 F.4th 493, 504 (6th Cir. 2021) (quotation omitted). At
oral argument, Bradley’s Government counsel explicitly confirmed that it did not appeal the
Bivens issue and repeatedly declined to answer whether we should decide it. Counsel stated that
“Bradley has not appealed that question, and I am authorized by the Solicitor General to appeal
the question of qualified immunity.     So it is within the court’s discretion to take up this
antecedent issue, but we have not urged the court to do so.” There is no “plain miscarriage of
justice” or other extenuating circumstance when the party is given several opportunities to ask
the court to consider the argument and continues to decline.
 No. 20-1339               Elhady v. Unidentified CBP Agents, et al.                        Page 12


       The Supreme Court has emphasized that it is often appropriate to decline to reach the
Bivens issue when the case can be decided on other grounds. The Court noted in Hernandez v.
Mesa that “[t]his approach—disposing of a Bivens claim by resolving the constitutional question,
while assuming the existence of a Bivens remedy—is appropriate in many cases. This Court has
taken that approach on occasion.” 137 S. Ct. 2003, 2007 (2017) (citing Wood v. Moss, 572 U.S.
744, 756-57 (2014)). More pointedly, the Supreme Court has cautioned us against reaching an
issue that the Government actively and “intelligently” decides not to argue.           See Wood v.
Milyard, 566 U.S. 463, 465-466 (2012). In Wood v. Milyard, the Court concluded that the State
waived a statute of limitations defense in a habeas corpus case by “twice inform[ing] the District
Court that it ‘will not challenge, but [is] not conceding’” the issue. Id. at 474. Despite the
State’s clear decision not to raise the argument, the Tenth Circuit “directed the parties to brief the
question” and resolved the case on the statute of limitations issue. Id. at 465. The Court held
that the Tenth Circuit abused its discretion and should have reached the merits, because “[a]
court is not at liberty . . . to bypass, override, or excuse a State’s deliberate waiver of a
limitations defense.” Id. at 466. The Court emphasized that the State’s “decision not to contest
the timeliness . . . did not stem from an ‘inadvertent error,’” but rather that the State “express[ed]
its clear and accurate understanding of the timeliness issue” and still “deliberately steered the
District Court away from the question and towards the merits.” Id. at 474.

       Whether Elhady has a cause of action under Bivens is a close question, and in light of the
Supreme Court’s guidance in Wood v. Milyard, it is imprudent to decide such a difficult issue
when the Government explicitly declined to ask us to consider it. Hernandez v. Mesa and this
case both involve border patrol officials and incidents that occurred close to the border. See
140 S. Ct. 735, 740 (2020). But there are also critical factual differences. The cross-border
shooting in Hernandez caused the death of a Mexican citizen on Mexican soil, an “international
incident” that caused a real diplomatic dispute between the United States and Mexico that should
be, and was being, “addressed through diplomatic channels.” See id. at 744-45. The Supreme
Court focused on “the potential effect on foreign relations,” and emphasized that “[t]he political
branches, not the Judiciary, have the responsibility and institutional capacity to weigh foreign-
policy concerns.” Id. at 744 (quotation omitted). The Court also found relevant several statutory
provisions that specifically distinguish claims that have international elements from claims that
 No. 20-1339               Elhady v. Unidentified CBP Agents, et al.                      Page 13


do not. See id. at 747-49. This case involves the alleged treatment of a U.S. citizen within the
United States. The facts here are also very different from those in Ziglar v. Abbasi, in which the
plaintiffs were foreign nationals residing illegally in the United States and were detained in the
immediate aftermath of 9/11 based on suspected ties to terrorism. See 137 S. Ct. 1843, 1852-53
(2019). Bradley has not argued that any national security or foreign relations circumstances
impacted this case in particular. The facts indicate that Elhady was an American college student
who was detained within the United States without any explanation or apparent justification.
That arguably makes this case more analogous to Bivens itself, in which federal agents abused a
U.S. citizen in his home and in a court building in New York. See Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 389 (1971); see also Jacobs v. Alam,
915 F.3d 1028, 1038-39 (6th Cir. 2019). Although the Court has recently limited the reach of
Bivens, it does not necessarily follow that U.S. citizens have no remedy if they are abused within
the United States by their own border patrol officials. It is thus imprudent to reach the difficult
Bivens question on this appeal when Government counsel for Bradley repeatedly indicated that
he was not raising the issue.

       On a related but different point, even assuming we should reach the Bivens issue, our
decision should not be read to say that the first question for a court to ask in any lawsuit against
federal officers must be whether a cause of action exists. In civil litigation generally there is no
requirement, and certainly no Article III requirement in a federal court, that any non-
jurisdictional threshold legal issue—for instance, whether a statute of limitations has run, or
whether a defendant has some sort of immunity—must be decided before a merits issue, or vice
versa. The first Hernandez case itself, and the Wood v. Moss case that it distinguishes, make
clear that the decision is one of prudence rather than legal requirement. In a habeas corpus case,
to give another example, a court may decide the merits of a habeas corpus issue without first
deciding a threshold, non-jurisdictional procedural issue, especially if the threshold issue is
complex. See, e.g., Lambrix v. Singletary, 520 U.S. 518, 525 (1997); Smith v. Nagy, 962 F.3d
192, 207 (6th Cir. 2020); LaMar v. Houk, 798 F.3d 405, 415 (6th Cir. 2015). This is so,
moreover, even if the habeas merits issue is constitutional, and the procedural default issue is
not. See, e.g., LaMar, 798 F.3d at 415; Hudson v. Jones, 351 F.3d 212, 215-16 (6th Cir. 2003).
 No. 20-1339               Elhady v. Unidentified CBP Agents, et al.                       Page 14


       Finally, this dissent for completeness requires an indication of what the proper ruling on
the merits of the qualified immunity issue is, notwithstanding the fact that the analysis in the lead
opinion does not require that the issue be reached. On interlocutory appeal we are bound by the
facts as to which the district court found there was a genuine issue. See Johnson v. Jones, 515
U.S. 304, 319-20 (1995); see also Kindl v. City of Berkley, 798 F.3d 391, 398 (6th Cir. 2015).
Those facts include that “he was placed in a cell at freezing or near-freezing temperatures for at
least four hours” and was denied his jacket, shoes, or a blanket.          The district court, in a
thoughtful opinion based on the totality of these facts, determined that defendant Bradley may
have violated Elhady’s Fifth Amendment due process rights. I would affirm this interlocutory
order on that ground for the reasons given by the district court. See Elhady v. Bradley, 438 F.
Supp. 3d 797 (E.D. Mich. 2020). The Bivens issue may be resolved later in the litigation, but
only if necessary (which may not be the case), and if preserved.